Citation Nr: 1114773	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-11 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diplopia, to include myopia and astigmatism.   

2.  Entitlement to service connection for a visual impairment disability, to include as due to head trauma and diagnoses of bilateral superior oblique palsy with secondary diplopia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In his April 2007 substantive appeal the Veteran requested a hearing before the Board.  The Board scheduled the Veteran for a Central Office Board hearing on March 2011.  However, the letter to inform the Veteran was returned to VA as undeliverable, and the Veteran has not contacted VA to provide his current address.  In view of the Board's favorable decision, further action on his hearing request is not required.  Cf. 38 C.F.R. § 20.702 (2010).  


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied the Veteran's claim for service connection for diplopia including myopia and astigmatism, as there was no medical evidence of a current vision disorder being related to service.

2.  Evidence received since the August 2006 RO decision relates to an unestablished fact necessary to substantiate the claim for service connection for diplopia including myopia and astigmatism, the absence of which was the basis of the previous denial.

3.  Diplopia, diagnosed as bilateral superior oblique palsy, is related to service. 


CONCLUSIONS OF LAW

1.  The RO's August 2006 rating decision that denied the claim for service connection for diplopia including myopia and astigmatism is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  The evidence received since the August 2006 decision is new and material and, therefore, sufficient to reopen the claim for service connection for diplopia including myopia and astigmatism.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for the establishment of service connection for diplopia, diagnosed as bilateral superior oblique palsy, are met.  38 U.S.C.A. §§ 1101, 1110 (West 2002), 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the Board is granting the claim for service connection, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

(i) New and material evidence

Generally, a decision denying a claim, which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The RO denied the Veteran's claim for service connection for visual impairment disability in August 2006 because there was no evidence of a nexus to service.  The Veteran was notified of the RO's decision, did not appeal, and the decision became final.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.1103.

In its August 2006 decision, the RO considered the Veteran's service treatment records and an April 2002 private medical record by Dr. R.S.  Since this decision the Veteran has submitted lay and medical evidence indicating either a continuity of symptomatology or an etiological relationship between his present visual disorders and active service.    

The Board finds the lay and medical evidence supporting his assertion of a nexus constitute new and material evidence.  38 C.F.R. §§ 3.385, 3.156; Savage, supra; Shade, supra.  Such evidence relates to an unsubstantiated element that was the basis of final prior denial.  Since new and material evidence has been received, the petition to reopen a service connection claim for a vision impairment is granted.  38 C.F.R. § 3.156; See id.; Shade, supra. 

(ii) Service connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases and disorders, including sensorineural hearing loss (as a disease of the central nervous system), will be presumed if manifested to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Turning to the evidence, service treatment records show the Veteran reporting impairments in mental function.  VA treatment records, dated February 1973, included complaints of an inability to concentrate, chronic fatigue, and labile moods.  The Veteran reported that these disorders had been present for about a year.  The examiner recommended a brain scan and psychological consultation.  A February 1973 optometry record indicates the Veteran had a visual disorder related to diplopia.  Nonetheless, no relevant abnormalities were noted at the June 1973 separation examination.  Shortly after separation, the Veteran filed a claim for a bilateral eye condition, which was denied in a March 1974 RO decision. 

Private medical records from April 2002 show that the Veteran was diagnosed with bilateral superior oblique palsy by Dr. R.S.  In his treatment notes, Dr. R.S. referenced treatment for the Veteran dating back to the 1980s.  

Social Security Administration (SSA) records show that the Veteran qualified for disability benefits due to his vision disorders beginning in May 2002.  

As part of his September 2006 claim, the Veteran submitted statements from his former wife and parents.  They recalled that the Veteran had visual disorders during active service.  In his claim, the Veteran reported seeking ophthalmological treatment during service and having private ophthalmologic treatment shortly following service.  He remembered that during service medical providers mistakenly believed his reported visual disorders were psychiatric in origin.  In subsequent correspondence, the Veteran also contended that a head trauma during a skiing accident was etiologically related to bilateral superior oblique palsy.  

The Veteran underwent a VA examination in January 2007.  The examiner reviewed the claims file, interviewed the Veteran, and performed a clinical examination.  He diagnosed myopia, astigmatism, and superior oblique palsy.  The examiner believed that myopia and astigmatism were unrelated to superior oblique palsy and active service.  He provided an equivocal opinion regarding the relationship between superior oblique palsy and active service.  He concluded that the Veteran's history is "compelling" that the disorder started in service, but could not identify any new evidence to support such an assertion.  

The Veteran submitted a February 2007 statement from Dr. P.C., an ophthalmologist.  She believed the Veteran's bilateral superior oblique palsy was posttraumatic, rather than congenital.  She noted that the Veteran reported head trauma during active service.  

The Veteran asserts that he experienced a head injury and visual disorder during service that is related to the current bilateral superior oblique palsy.  Although a head injury was not verified during service, service treatment records show that the Veteran reported symptoms associated with head trauma and visual impairment.  Additional lay evidence shows that a visual disorder was present during service.  Regarding an etiology, the VA examiner indicated that the Veteran's reported history and present clinical state is compelling to show a nexus, but declined to express a positive opinion.  Meanwhile, Dr. P.C. provided a positive etiological opinion by stating that the current bilateral superior oblique palsy was posttraumatic and the Veteran's history was positive for an in-service head injury.  The above cited evidence reflects that the Veteran had a visual disability initially manifested during service that is related to the present bilateral superior oblique palsy.  There is no lay or medical evidence weighing against the claim.    

After careful consideration of the record, the Board finds that service connection is warranted for diplopia, diagnosed as bilateral superior oblique palsy.  38 C.F.R. § 3.303, 3.303(b).  


ORDER

Service connection for diplopia, diagnosed as bilateral superior oblique palsy, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


